Exhibit 10.2

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is made effective as of the 11th
day of January, 2017 (“Effective Date”) by and among Northern Technologies
International Corporation, a Delaware corporation, located at 4201 Woodland
Road, Circle Pines, MN 55014 (“NTIC”), BioPlastic Polymers LLC, a Michigan
limited liability company, located at 4275 Conifer Circle, Okemos, Michigan,
48864 (the “Consultant”), and Ramani Narayan, Ph.D., an individual residing at
4275 Conifer Circle, Okemos, Michigan, 48864 (“Dr. Narayan”) (NTIC, Consultant
and Dr. Narayan being referred to individually as a “Party” and collectively as
the “Parties”).

 

In consideration of the mutual promises exchanged herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

 

1.             Consulting Services. The Consultant, and specifically Dr.
Narayan, agrees to render consulting services of the nature described in the
Addendum signed by the Parties and attached hereto, and as may be reasonably
requested from time to time by NTIC’s Vice President and Director – Global
Market Development – Natur-Tec® or his or her designee. The Consultant agrees
that this Agreement is specifically for the services of Dr. Narayan, and
accordingly, the Consultant agrees to make available Dr. Narayan for purposes of
providing the consulting services under this Agreement. The Addendum is
incorporated into, and made part of, this Agreement. The Consultant may set its
own hours with respect to its duties under this Agreement.

 

2.             Consulting Fee; Expense Reimbursement. NTIC shall pay to the
Consultant, a consulting fee for the consulting services performed hereunder in
the amount or amounts as described in the Addendum signed by the Parties and
attached hereto (the “Consulting Fee”). Invoices for consulting services shall
be monthly as work progresses (but in no event later than forty-five (45) days
after such services are rendered). NTIC shall pay all direct out-of-pocket
reasonable expenses in connection with the consulting services provided to NTIC
by the Consultant under this Agreement; provided, however, that the Consultant
obtains NTIC’s advanced written authorization before obligating NTIC for any
such out-of-pocket expenses that fall outside the description of NTIC’s Travel
and Expense Policy.

 

3.             Confidentiality.

 

3.1         Except as expressly permitted by NTIC and only if required by the
Consultant’s services to NTIC under this Agreement, neither the Consultant nor
Dr. Narayan shall, at any time during the Term (as defined below) of this
Agreement or thereafter, directly or indirectly disclose, furnish, make use of,
or make accessible to any person, firm, corporation, or other entity, any
Confidential Information (as defined in Section 3.2 below) developed or obtained
by the Consultant or Dr. Narayan during the Term of this Agreement or while Dr.
Narayan is or was a director of NTIC.

 

3.2         As used in this Agreement, Confidential Information means all
information of NTIC, whether or not developed by the Consultant, and all
information of NTIC’s customers and suppliers, including without limitation any
formula, pattern, compilation, program, device, method, technique or process,
that derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can derive economic value from its disclosure or use.
Confidential Information includes but is not limited to trade secrets, and it
may relate to such matters as research and development, manufacturing processes,
management systems and techniques, the identity and requirements of customers,
the identity of suppliers, strategic or financial data or plans, and sales and
marketing plans and information. Confidential Information does not lose its
confidential status merely because it was known by a limited number of persons
or entities or because it did not originate entirely with NTIC.

 



 
 

 

3.3         Each of the Consultant and Dr. Narayan acknowledges that the
above-described knowledge and information constitutes a unique and valuable
asset of NTIC and represents a substantial investment of time and expense by
NTIC, that NTIC would not grant the Consultant and Dr. Narayan access to such
knowledge and information in the absence of this Agreement, and that any
disclosure or other use of such knowledge or information other than for the sole
benefit of NTIC would be wrongful and would cause irreparable harm to NTIC. The
Consultant and Dr. Narayan shall refrain from intentionally committing any acts
that would materially reduce the value of such knowledge or information to NTIC.

 

4.             INTENTIONALLY OMITTED.

 

5.             Patents, Copyrights, Inventions and Related Matters.

 

5.1         University Inventions. The Parties acknowledge and agree that so
long as Dr. Narayan is employed by Michigan State University (“MSU”), he is
subject to the MSU Patent Policy that results in MSU owning the rights to any
discovery or invention which (a) results from research carried on by, or under
the direction of, any employee of MSU which is supported by MSU funds or by
funds controlled or administered by MSU, or (b) results from an employee’s
duties with the University, or (c) has been developed in whole or in part
through the utilization of MSU resources or facilities not available to the
general public (“University Inventions”). The Parties acknowledge and agree that
NTIC does not desire to receive consulting services that will result in
University Inventions. The Consultant and Dr. Narayan covenant and agree to (a)
provide the consulting services in a manner that does not result in the creation
of University Inventions, unless expressly authorized by NTIC, and (b) refrain
from using MSU facilities, equipment, or funds controlled or administered by the
MSU in the performance of the consulting services unless requested by NTIC and
in accordance with MSU policy. To the extent the Consultant or Dr. Narayan
believe the requested consulting services will result in a University Invention
they will notify NTIC prior to rendering such services, and receive NTIC’s
express written approval prior to providing such services.

 

5.2         Inventions. As used in this Agreement, the term “Invention” means
discoveries, inventions, innovations, materials, suggestions, mask works, works
of authorship, know-how, ideas (whether or not shown or described in writing or
reduced to practice), conceived, reduced to practice, authored, or developed by
the Consultant or Dr. Narayan or jointly with others, whether or not patentable,
copyrightable or registerable. “NTIC Inventions” means any Inventions which (a)
relate directly to the bioplastics or Natur-Tec® business of NTIC; (b) relate to
NTIC’s research or development; (c) result from services provided by the
Consultant or Dr. Narayan for NTIC under this Agreement (except to the extent
they are approved University Inventions); or (d) is developed by the Consultant
or Dr. Narayan in connection with the performance of services under this
Agreement or at any time prior to this Agreement.

 

5.3         Obligations Regarding NTIC Inventions. Each of the Consultant and
Dr. Narayan understands that NTIC is continually developing new Inventions,
products, processes and systems of which the Consultant or Dr. Narayan may have
knowledge. Each of the Consultant and Dr. Narayan agrees that during the Term of
this Agreement, to the extent the Consultant or Dr. Narayan is involved with
NTIC Inventions, the Consultant and Dr. Narayan will (a) keep accurate, complete
and timely written records of all NTIC Inventions, which records shall be NTIC’s
property; (b) promptly and fully disclose and describe all NTIC Inventions in
writing in sufficient detail to allow NTIC, in its sole discretion, to file
patent applications thereon; (c) assign (and each of the Consultant and Dr.
Narayan does hereby assign) to NTIC all of the Consultant’s and Dr. Narayan’s
rights to all NTIC Inventions, and to applications for letters patent, copyright
registrations and/or mask work registrations in all countries and to letters
patent, copyright registrations and/or mask work registrations granted upon such
NTIC Inventions in all countries; and (d) acknowledge and deliver promptly to
NTIC (without charge to NTIC but at NTIC’s expense) such written instruments and
to do such other acts, and continue to do such other acts after the Term as
requested by NTIC, and as may be necessary in the opinion of NTIC to preserve
NTIC Inventions against forfeiture, abandonment, or loss, and to obtain, defend
or maintain such letters patent, copyright registrations and/or mask work
registrations, and to vest the entire right and title thereto in NTIC. NTIC
shall have the sole and exclusive right, but not the obligation, to file patent
applications on NTIC Inventions anywhere in the world. Each of the Consultant
and Dr. Narayan agrees that any materials protectable by copyright developed by
Consultant or Dr. Narayan as provided in this Section 5 shall be “works made for
hire” to the extent possible under U.S. or foreign copyright laws, and thus the
property of NTIC (except to the extent they are approved University Inventions).
To the extent such materials do not qualify as works made for hire, each of the
Consultant and Dr. Narayan agrees to assign and does hereby expressly assign to
NTIC the copyright in such materials on a worldwide basis (except to the extent
they are approved University Inventions). Each of the Consultant and Dr. Narayan
further agrees that NTIC may add to, subtract from, arrange, rearrange, revise,
modify, change and adapt all Inventions, including any copyrightable or
copyrighted works, created or provided by the Consultant or Dr. Narayan to NTIC
under this Agreement. Each of the Consultant and Dr. Narayan hereby waives all
of the Consultant’s and Dr. Narayan’s rights under the United States Copyright
Act, including any rights provided in 17 U.S.C. § 106 and § 106A and any rights
of attribution and integrity and other “moral rights of authors” with respect to
the results and proceeds of the Consultant’s and Dr. Narayan’s work under this
Agreement to the extent now or hereafter permitted by the laws of the United
States of America or the laws of any other countries (except to the extent they
are approved University Inventions).

 



 2 

 

 

5.4         Future Inventions. Each of the Consultant and Dr. Narayan recognizes
that NTIC Inventions or Confidential Information relating to the Consultant’s or
Dr. Narayan’s services to NTIC under this Agreement and conceived or made by the
Consultant or Dr. Narayan, alone or with others, within one year after
expiration or termination of this Agreement may have been conceived in
significant part during the Term of this Agreement and in connection with the
Consultant’s or Dr. Narayan’s performance of consulting services to NTIC under
this Agreement. Accordingly, each of the Consultant and Dr. Narayan agrees that
such post-Agreement Inventions and proprietary information will be presumed to
have been conceived during the Term of this Agreement and are to be assigned and
are hereby assigned to NTIC unless and until the Consultant or Dr. Narayan has
established the contrary or the Parties agree in writing otherwise.

 

5.5         Appointment of Company as Agent/Attorney-in-Fact. In the event that
NTIC is unable for any reason to secure the Consultant’s or Dr. Narayan’s
signature to any document required to apply for or execute any patent,
copyright, maskwork or other applications with respect to any Inventions
(including improvements, renewals, extensions, continuations, divisions or
continuations in part thereof), each of the Consultant and Dr. Narayan hereby
irrevocably designates and appoints NTIC and its duly authorized officers and
agents as the Consultant’s or Dr. Narayan’s agents and attorneys-in-fact to act
for and on behalf and instead of the Consultant or Dr. Narayan, to execute and
file any such application and to do all other lawfully permitted acts to further
the prosecution and issuance of patents, copyrights, maskworks or other rights
thereon with the same legal force and effect as if executed by the Consultant or
Dr. Narayan.

 

6.             Taxes. The Consultant shall have sole responsibility for payment
of all federal, state and local taxes or contributions imposed or required under
unemployment insurance, social security and income tax laws and for filing all
required tax forms with respect to any amounts paid by NTIC to the Consultant
hereunder and any amounts paid by the Consultant to Dr. Narayan. The Consultant
and Dr. Narayan shall indemnify and hold NTIC harmless against any claim or
liability (including penalties) resulting from failure of the Consultant to pay
such taxes or contributions, or failure of the Consultant to file any such tax
forms.

 



 3 

 

 

7.             Representations, Warranties and Indemnification.

 

7.1         Each of the Consultant and Dr. Narayan represents that during the
term of this Agreement no business relationships, employment relationships and
consulting obligations of the Consultant or Dr. Narayan shall be a conflict with
the obligations to NTIC set forth herein, or involve the disclosure of
Confidential Information, and/or interfere with the performance of the
Consultant’s and Dr. Narayan’s obligations under this Agreement.

 

7.2         Each of the Consultant and Dr. Narayan warrants to NTIC that each of
the Consultant and Dr. Narayan: (a) has the right to enter into this Agreement,
(b) has no obligations to any other person or organization that are in conflict
with its obligations under this Agreement, except to MSU obligations and policy
and (c) that all NTIC Inventions and proprietary materials (referred to in
Section 8 below) are and will be original, and will not infringe the copyrights,
trade secrets, rights of privacy or similar proprietary rights of others.

 

7.3         Each of the Consultant and Dr. Narayan agrees to indemnify and hold
harmless NTIC against any expenses, damages, costs, losses and fees (including
legal fees) incurred by NTIC in any suit, claim or proceeding brought by a third
party and which is based on facts which constitute a breach of any of the
warranties in this Section 7.

 

8.             Incorporated Proprietary Materials. Each of the Consultant and
Dr. Narayan agrees to notify NTIC in writing prior to incorporating any
proprietary materials, whether or not patentable or patented which are owned or
controlled by the Consultant or Dr. Narayan, into the goods, equipment and/or
services furnished to NTIC by the Consultant or Dr. Narayan under this
Agreement. Each of the Consultant and Dr. Narayan will either obtain NTIC’s
written agreement to the incorporation of such proprietary materials without a
license of such rights to NTIC, or the Consultant or Dr. Narayan will obtain
permission to grant to NTIC an irrevocable, perpetual, transferable,
nonexclusive, worldwide, royalty-free license to make, use and sell, and to have
others make, use and sell on its behalf goods, equipment, services or the like
incorporating such proprietary materials.

 

9.            Term and Termination.

 

9.1         The term of this Agreement shall be five (5) years until January 11,
2022 (the “Term”). Unless earlier terminated by the Parties, this Agreement
shall terminate on January 11, 2022. Prior to January 11, 2022, the Parties
shall discuss whether to extend the Term of this Agreement. Any extension of the
Term of this Agreement must be mutually agreed upon by the Parties and set forth
in writing as an amendment to this Agreement or as a new written agreement. For
the sake of clarity and the avoidance of any doubt, if the Parties do not extend
the Term of this Agreement by written amendment to this Agreement or as a new
written agreement, this Agreement shall terminate on January 11, 2022.

 

9.2         This Agreement may be terminated by any Party upon thirty (30) days
prior written notice.

 

9.3         This Agreement will terminate automatically upon the death of Dr.
Narayan or in the event of his disability that prevents him from performing the
Consultant's duties under this Agreement for a continuous sixty (60) day period.

 



 4 

 

 

9.4         This Agreement may be terminated by any Party if the other Party
fails to perform any of the obligations imposed upon it under the terms of this
Agreement so as to be in default hereunder and fails to cure such default within
ten (10) days after written notice.

 

9.5         Upon termination of this Agreement, the provisions of Sections 3
through 18 of this Agreement shall survive to the extent necessary to give
effect to the provisions thereof.

 

9.6         Upon termination of this Agreement, each of the Consultant and Dr.
Narayan shall return and will not retain in any form or format, all Confidential
Information and all NTIC documents, data and other property in its possession or
control, including without limitation NTIC-owned equipment such as computers,
iPads, smart phones, cell phones, etc. and after returning these documents, data
and other property, the Consultant will permanently delete from any electronic
media in the Consultant’s possession, custody or control (such as computers,
smart phones, cell phones, hand-held devices, back-up devices, zip drives, etc.)
or to which the Consultant or Dr. Narayan has or may have had access (such as
remote e-mail exchange servers, back-up servers, off-site storage, etc.), all
documents or electronically stored images of NTIC, including writings, drawings,
graphs, charts, sound recordings, images, and other data or data compilations
stored in any medium from which such information can be obtained. Each of the
Consultant and Dr. Narayan agrees to provide NTIC with a list of any documents
that the Consultant or Dr. Narayan created or is otherwise aware that are
password-protected and the password(s) necessary to access such
password-protected documents. NTIC “documents, data, and other property”
includes, without limitation, computers, fax machines, cell and smart phones,
access cards, keys, reports, manuals, records, product samples, trunk stock,
correspondence and/or other documents or materials related to the business of
NTIC that the Consultant or Dr. Narayan has compiled, generated or received
while providing services to NTIC, including all copies, samples, computer data,
disks, or records of such material. Notwithstanding the foregoing, if upon
termination of this Agreement, Dr. Narayan will continue to be a member of the
Board of Directors of NTIC, then he will not be required to return Confidential
Information and NTIC documents, data and other property in his possession or
control, in each case as necessary or appropriate in connection with his
obligations and services as a member of the Board of Directors of NTIC.

 

10.          Independent Contractor; No Agency. Nothing in this Agreement may be
construed to establish NTIC as an employer and the Consultant or Dr. Narayan as
an employee, to establish any Party as a partner or agent of the other Parties,
or to create any other form of legal association that would impose liability
upon a Party for any act or omission of the other Party or provide a Party with
the right, power, or authority to create or impose any duty or obligation on the
other Party, it being intended that each Party shall remain an independent
contractor acting in its own name and for its own account. Each of the
Consultant and Dr. Narayan agrees that neither the Consultant nor Dr. Narayan is
entitled to any NTIC employee benefits or benefit plans of any other kind,
including but not limited to, participation in NTIC’s annual bonus plan,
worker’s compensation insurance or unemployment insurance. In the event the
Internal Revenue Service (“IRS”) makes a determination contrary to the status of
consultant, the Consultant will furnish to NTIC a completed and fully executed
IRS Form 4669 on or before April 15 of the year such request is made by NTIC.
The submission of such Form 4669 will not be deemed to create an
employer-employee relationship. The Consultant will not take a position on the
Consultant’s income tax return inconsistent with the Consultant’s status as an
independent contractor and will cooperate in any inquiry and dispute regarding
the Consultant’s status as an independent contractor that may arise from an IRS
audit of NTIC.

 

11.          Third-Party Confidential Information. Each of the Consultant and
Dr. Narayan understands that NTIC does not desire to receive any confidential
information in breach of their obligation to others and agrees that during the
term of this Agreement, each of the Consultant and Dr. Narayan will not disclose
to NTIC or use in the performance of services for NTIC, any confidential
information in breach of the obligations to any third party.

 



 5 

 

 

12.           Use of Consultant’s Written Materials. NTIC shall have the right,
at no additional charge, to use, modify, reproduce and prepare derivative works
based on the Consultant’s or Dr. Narayan’s documentation and literature,
provided to NTIC by the Consultant or Dr. Narayan in connection with the
performance of services under this Agreement, including without limitation,
operating and maintenance manuals, technical publications, prints, drawings,
training manuals, sales literature, and other similar materials.

 

13.           Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three postal delivery days after it has been mailed by registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth on the first page of this Agreement, or to such other address as any Party
may have furnished to the other Parties in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

 

14.           Injunctive Relief. Each of the Consultant and Dr. Narayan agrees
that, in the event of any breach or threatened breach of this Agreement by the
Consultant or Dr. Narayan, NTIC will be entitled to equitable relief, including
injunctive relief and specific performance without posting a bond. Such relief
will not be exclusive of NTIC, but will be in addition to all other remedies. In
the event disclosure is legally compelled, Each of the Consultant and Dr.
Narayan shall provide NTIC with prompt written notice so that NTIC can seek
appropriate protections and remedies.

 

15.           Applicable Law and Jurisdiction. The provisions of this Agreement
shall be construed and interpreted in accordance with the laws of the State of
Minnesota (without giving effect to the choice of law principles thereof). Each
of NTIC, the Consultant and Dr. Narayan hereby (a) agrees that any action, cause
of action, claim, or dispute arising under or relating to this Agreement must be
brought only in the courts of the State of Minnesota, located in the County of
Anoka, or the federal court of the United States located in the District of
Minnesota, (b) expressly consents to personal jurisdiction in the State of
Minnesota, with respect to such action, cause of action, claim, or dispute, (c)
irrevocably and unconditionally consents to the exclusive jurisdiction and venue
of such courts for the purposes of enforcing the terms of this Agreement or
interpreting any provision, remedying any breach, or otherwise adjudicating any
action, cause of action, claim, or dispute of or under this Agreement, (d)
irrevocably and unconditionally waives any objection to the jurisdiction and
venue required in this Section 17, and (e) agrees not to plead or claim in any
such court that any such action, cause of action, claim, or dispute has been
brought in an inconvenient forum. Each of the Consultant and Dr. Narayan hereby
irrevocably appoints the Secretary of State of the State of Minnesota as the
Consultant’s and Dr. Narayan’s agent for service of any process, summons or
other document related to initiating any action hereunder to enforce the rights
of NTIC. The Parties agree that before bringing any action as a result of a
dispute hereunder in any permitted court in Minnesota, the Parties will first
negotiate in good faith to achieve a resolution and hereby agree to a
non-binding mediation of any such dispute.

 

16.           Entire Agreement. This Agreement, including the Addendum attached
hereto, is the entire agreement among NTIC, the Consultant and Dr. Narayan
relating to the Consultant’s consulting relationship with NTIC. Except as
expressly provided otherwise in this Agreement, this Agreement supersedes all
prior oral and written agreements and communications between the Parties with
respect to such subject matter. The Parties specifically and explicitly
understand, acknowledge and agree that this Agreement supersedes and replaces in
its entirety that certain oral agreement between NTIC and BioPlastic Polymers
LLC, the material terms of which were described most recently in NTIC’s
definitive proxy statement for its annual meeting of stockholders to be held on
January 13, 2017 filed with the U.S. Securities and Exchange Commission on
November 28, 2016.

 



 6 

 

 

17.           Miscellaneous. No amendment to this Agreement shall be binding
upon the Parties unless it is in writing and executed by all Parties. The
failure of any Party at any time to require performance of any provision of this
Agreement or to exercise any right provided for herein shall not be deemed a
waiver of such provision or such right. All waivers must be in writing. Unless
the written waiver contains an express statement to the contrary, no waiver by
any Party of any breach of any provision of this Agreement or of any right
provided for herein shall be construed as a waiver of any continuing or
succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right under this Agreement. All remedies provided for in this
Agreement shall be cumulative and in addition to and not in lieu of any other
remedies available to any Party at law, in equity or otherwise. If any provision
or clause of this Agreement, or the application thereof under certain
circumstances is held invalid, the remainder of this Agreement, or the
application of such provision or clause under other circumstances, shall not be
affected thereby.

 

18.           Assignment. NTIC reserves the right to assign all or part of its
rights and obligations under this Agreement to another party. Neither the
Consultant nor Dr. Narayan may assign any of its right or obligations under this
Agreement to another party.

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized representatives as of the date written below.

 

 



BIOPLASTIC POLYMERS LLC NORTHERN TECHNOLOGIES      INTERNATIONAL CORPORATION    
    /s/ Dr. Ramani Narayan   /s/ Matthew Wolsfeld    Ramani Narayan, Ph.D.      
President and Sole Member                       Jan 11, 2017   CFO   Date  
Title               Jan 11, 2017       Date                           /s/ Dr.
Ramani Narayan       Ramani Narayan, Ph.D.      



 



 7 

 

 

ADDENDUM TO THE CONSULTING AGREEMENT

 

NATURE OF CONSULTING SERVICES

 

NTIC hereby retains the Consultant to perform the following consulting services
and such other services reasonably requested by NTIC’s Vice President and
Director – Global Market Development – Natur-Tec® or his designee from time to
time:

 

·Help Natur-Tec® with technology and applications development.

·Advise on Natur-Tec® product branding/positioning.

·Bring business, scientific and technical opportunities to the attention of
Natur-Tec® team at NTIC.

·Introduce business and market contacts to Natur-Tec® team at NTIC and
presentation opportunities.

·Make presentations to targeted customers to articulate the value proposition
for biobased and compostable plastics and Natur-Tec® team’s unique skills and
expertise.

·Identify potential Federal grants and help write SBIR/STTR funding proposals.
Note -- 2 NSF Phase I SBIR grants; 1 NSF Phase II STTR, and one DOD Phase I and
Phase II grants totaling $1.5 million to date.

·Participate in strategy development, and suggest new product ideas and line
extension to Natur-Tec® products.

·Other services as may be requested from time to time related to NTIC’s
bioplastics program.

 

Consultant agrees to not provide any direction for and on behalf of NTIC to
outside third parties, such as vendors, etc.

 

CONSULTING FEE

 

NTIC agrees to pay the Consultant $12,000 per month of consulting services
provided to NTIC by the Consultant under this Agreement.

 

CONSULTANT’S POINT OF CONTACT AT TORNIER

 

The Consultant’s point of contact at NTIC shall be NTIC’s Vice President and
Director – Global Market Development – Natur-Tec® or his designee. All questions
regarding this Agreement should be directed to the point of contact.

 

 



BIOPLASTIC POLYMERS LLC NORTHERN TECHNOLOGIES      INTERNATIONAL CORPORATION    
    /s/ Dr. Ramani Narayan   /s/ Matthew Wolsfeld   Ramani Narayan, Ph.D.
President and Sole Member             Jan 11, 2017   CFO   Date   Title        
      Jan 11, 2017       Date           /s/ Dr. Ramani Narayan       Ramani
Narayan, Ph.D.      



 

 

 